Exhibit 10.24

 

EXECUTION COPY

 

AGREEMENT FOR CHAIRMAN OF BOARD OF DIRECTORS

 

This AGREEMENT FOR CHAIRMAN OF BOARD OF DIRECTORS (this “Agreement”) is dated as
of October 1, 2007, between Rafaella Apparel Group, Inc. (the “Company”) and
John Kourakos, an individual (“Director”) (the Company and Director, together,
the “Parties”).

 

WHEREAS, the Parties wish to establish the terms of Director’s service as
Chairman of the Board of Directors of the Company (the “Board”).

 

NOW, THEREFORE, in consideration of the premises and of Director agreeing to
serve the Company and intending to be legally bound hereby, the Parties hereto
agree as follows:

 

1.                                       Service as Director.  Director hereby
agrees to be elected and to serve as Chairman of the Board of Directors of the
Company and to assume the following obligations and responsibilities:

 

1.1                                 Director shall provide active strategic and
management leadership and oversight for the Company (as opposed to having
responsibilities for the day-to-day operations of the Company) and shall perform
such other duties and responsibilities as may be reasonably requested by the
Board of Directors or as are normally related to the position of Chairman of the
Board in accordance with the Company’s bylaws and applicable law, including
those services described on Exhibit A (the “Services”).  Director hereby agrees
to use reasonable efforts to provide the Services.  Director shall not allow any
other person or entity to perform any of the Services for or instead of
Director.  Director shall, based upon advice from counsel to the Company, comply
with the statutes, rules, regulations and orders of any governmental or
quasi-governmental authority, which are applicable to the performance of the
Services, and the Company’s rules, regulations, and practices as they may from
time-to-time be adopted or modified.

 

1.2                                 Director may be employed by another company,
may serve on other Boards of Directors and may engage in any other business
activity (whether or not pursued for pecuniary advantage), as long as such
outside activities do not violate Director’s obligations under this Agreement or
Director’s fiduciary obligations to the shareholders.  The ownership of less
than a five percent (5%) interest in a public Company, by itself, shall not
constitute a violation of this duty.  Except as set forth in Exhibit B, Director
represents that he has no outstanding agreement or obligation that is in
conflict with any of the provisions of this Agreement, and Director agrees to
use reasonable efforts to avoid or minimize any such conflict and agrees not to
enter into any agreement or obligation that could create such a conflict,
without the approval of a majority of the Board of Directors, which shall not be
unreasonably withheld, conditioned or delayed.  If, at any time, Director is
required to make any material disclosure or take any action that may conflict
with any of the provisions of this Agreement, Director will promptly notify the
Board of such obligation, prior to making such disclosure or taking such action.

 

1

--------------------------------------------------------------------------------


 

1.3                                 Except as set forth in Section 1.2 and
Exhibit B, Director will not engage in any activity that creates an actual
conflict of interest with the Company, regardless of whether such activity is
prohibited by the Company’s conflict of interest guidelines or this Agreement,
and Director agrees to notify the Board before engaging in any activity that
creates a potential conflict of interest with the Company.  Specifically and
except as set forth in Section 1.2 and Exhibit B of this Agreement, Director
shall not engage in any activity that is in direct competition with the Company
or serve in any capacity (including, but not limited to, as an employee,
consultant, advisor or director) in any company or entity that competes directly
with the Company, as reasonably determined by a majority of the Company’s
disinterested board members, without the approval of the Board.

 

2.                                       Term.

 

2.1                                 Subject to earlier termination pursuant to
Section 4, this Agreement shall commence on October 1, 2007 (the “Effective
Date”) and continue until the first (1st) anniversary of the Effective Date and
thereafter as long as Director shall continue to be elected as Chairman of the
Board.

 

2.2                                 Notwithstanding the foregoing, and provided
that Director does not voluntarily resign and is not removed from his position
pursuant to Section 4 below, the Company agrees to use its best efforts to
reelect Director to the Board at each Meeting of the Shareholders for an
aggregate period of four (4) years (the “Term”).

 

3.                                       Compensation and Benefits.  In
consideration for the Services, the Company shall provide Director with the
following during the Term:

 

3.1                                 Director’s Fee.  In consideration of the
Services, the Company shall pay Director a fee as follows:

 

(a)                                  from the Effective Date through June 30,
2008, Director shall be paid a fee at the annualized rate of One Hundred Fifty
Thousand Dollars ($150,000) per year, and

 

(b)                                 commencing on July 1, 2008, Director shall
be paid a fee at the annualized rate of Two Hundred Thousand Dollars ($200,000).

 

All amounts paid pursuant to this Section 3.1 shall be paid in accordance with
the Company’s regularly established practices regarding the payment of
Directors’ fees, but in no event less frequently than in quarterly installments.

 

3.2                                 Transaction Bonus.  Director shall receive
an amount equal to one percent (1.0%) of the Appreciated Value and Net Dividends
available to the Company’s Common Stockholders in connection with certain
transactions involving the Company pursuant to the terms and conditions attached
hereto as Exhibit C.

 

3.3                                 Participation in Employee Benefit Plans. 
Director shall be entitled, if and to the extent eligible, to participate in the
Company’s group health plan on the same terms as other directors and executives
of the Company.  The Company may at any time or from time to time

 

2

--------------------------------------------------------------------------------


 

amend, modify, suspend or terminate any such  plan, program or arrangement for
any reason without Director’s consent if such amendment, modification,
suspension or termination is consistent with the amendment, modification,
suspension or termination for executives of the Company.

 

3.4                                 Expense Reimbursement.  Director shall be
entitled to receive reimbursement for all appropriate business expenses incurred
by him in connection with his duties under this Agreement in accordance with the
policies of the Company as in effect from time to time.

 

4.                                       Termination.

 

4.1                                 Right to Terminate.  At any time, Director
may be removed as Chairman, and Director may resign as Chairman or Director, in
each instance as provided in the Company’s Certificate of Incorporation, as
amended, bylaws, as amended, and applicable law.  Notwithstanding anything to
the contrary contained in or arising from this Agreement or any statements,
policies, or practices of the Company, neither Director nor the Company shall be
required to provide any advance notice or any reason or cause for termination of
Director’s status as Chairman, except as provided in the Company’s Certificate
of Incorporation, as amended, the Company’s bylaws, as amended, and applicable
law.

 

4.2                                 Effect of Termination.  Upon a termination
of Director’s status as Chairman under circumstances in which Director remains a
director, this Agreement will terminate, and the Company and Director will sign
a mutually agreed upon superseding Director’s Agreement.  Upon a termination of
Director’s status as Chairman under circumstances in which Director does not
continue as a director, this Agreement will terminate; the Company shall pay to
Director all compensation and benefits to which Director is entitled up through
the date of termination, and, thereafter, all of the Parties’ rights and
obligations under this Agreement shall cease, except for such rights and
obligations that expressly survive such termination.  Upon termination of this
Agreement, Director shall be deemed to have resigned from all offices then held
with the Company by virtue of his position as Chairman.  Director agrees that
following any termination of this Agreement, he shall, at the Company’s sole
cost and expense, cooperate with the Company in the winding up or transferring
to other directors any pending work and shall also cooperate with the Company
(to the extent allowed by law, and at the Company’s expense) in the defense of
any action brought by any third party against the Company that relates to the
Services.

 

5.                                       Restrictions and Obligations of
Director.

 

5.1                                 Confidentiality.

 

(a)                                  During the Term, Director will have access
to certain trade secrets and confidential information relating to the Company
and its subsidiaries (the “Protected Parties”) which is not readily available
from sources outside the Company.  The confidential and proprietary information
and, in any material respect, trade secrets of the Protected Parties are among
their most valuable assets, including but not limited to, their customer,
supplier and vendor lists, databases, competitive strategies, computer programs,
frameworks, or models, their marketing programs, their sales, financial,

 

3

--------------------------------------------------------------------------------


 

marketing, training and technical information, their product development (and
proprietary product data) and any other information, whether communicated
orally, electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their retail and
other businesses.  The Protected Parties invested, and continue to invest,
considerable amounts of time and money in their process, technology, know-how,
obtaining and developing the goodwill of their customers, their other external
relationships, their data systems and data bases, and all the information
described above (hereinafter collectively referred to as “Confidential
Information”), and any misappropriation or unauthorized disclosure of
Confidential Information in any form, would irreparably harm the Protected
Parties.

 

(b)                                 Director acknowledges that such Confidential
Information constitutes valuable, highly confidential, special and unique
property of the Protected Parties.  Director shall hold in a fiduciary capacity
for the benefit of the Protected Parties all Confidential Information obtained
by Director during the Term of this Agreement.  Except as required by law, an
order of a court or governmental agency with jurisdiction, or a subpoena or
other lawful process, Director shall not, during the Term or at any time
thereafter, disclose any Confidential Information, directly or indirectly, to
any person or entity for any reason or purpose whatsoever, nor shall Director
use it in any way, except in the course of providing the Services or to enforce
any rights or defend any claims hereunder or under any other agreement to which
Director is a party, provided that such disclosure is relevant to the
enforcement of such rights or defense of such claims and is only disclosed in
the formal proceedings related thereto.  Director shall take reasonable steps to
safeguard the Confidential Information and to protect it against disclosure,
misuse, corporate espionage, loss and theft.  Director understands and agrees
that Director shall acquire no rights to any such Confidential Information.

 

(c)                                  All files, records, documents, drawings,
specifications, data, computer programs, evaluation mechanisms and analytics and
similar items relating thereto or to the Company’s business, as well as all
customer lists, specific customer information, compilations of product research
and marketing techniques of the Company and its subsidiaries, whether prepared
by Director or otherwise coming into Director’s possession, shall remain the
exclusive property of the Company and its subsidiaries, and Director shall not
remove any such items from the premises of the Company and its subsidiaries,
except in furtherance of Director’s duties under this Agreement.

 

(d)                                 As requested by the Company and at the
Company’s expense, from time to time and upon the termination of this Agreement,
Director will promptly deliver to the Company all copies and embodiments, in
whatever form, of all Confidential Information in Director’s possession or
within his control (including, but not limited to, memoranda, records, notes,
plans, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information) irrespective of the location or form of
such material.  If requested by the Company, Director will provide the Company
with written confirmation that all such materials have been delivered to the
Company as provided herein.

 

4

--------------------------------------------------------------------------------


 

5.2                                 Director will not at any time (whether
during or after the Term) publish or communicate to any person or entity any
Disparaging Remarks (as defined below) concerning the Company or Cerberus
Capital Management, L.P., or their parents, subsidiaries and affiliates, and
their respective present members, partners, directors, officers, shareholders,
successors and assigns (including any person who held any such position during
the Term).  “Disparaging Remarks” are remarks, comments or statements that
impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged.

 

6.                                       Liability Insurance.  The Company shall
continue to maintain an insurance policy or policies providing directors’ and
officers’ liability insurance in an amount and on terms at least as favorable as
those in effect on the date hereof or that may be obtained by the Company
hereafter.  Director shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
other director of the Company.

 

7.                                       Indemnification.

 

(a)                                  The Company agrees, to the extent permitted
by applicable law and its organizational documents, to indemnify, defend and
hold harmless Director from and against any and all losses, suits, actions,
causes of action, judgments, damages, liabilities, penalties, fines, costs or
claims of any kind or nature (“Indemnified Claim”), including reasonable legal
fees and related costs incurred by Director in connection with the preparation
for or defense of any Indemnified Claim, whether or not resulting in any
liability, to which Director may become subject (including without limitation as
a witness) or liable or which may be incurred by or assessed against Director,
relating to or arising out of his engagement by the Company or the Services to
be performed pursuant to this Agreement, provided that the Company shall only
defend, but not indemnify or hold Director harmless, from and against an
Indemnified Claim in the event there is a final, non-appealable, determination
that Director’s liability with respect to such Indemnified Claim resulted from
Director’s willful misconduct or gross negligence.

 

(b)                                 At Director’s request, the Company shall
advance to Director the cost of all reasonable legal fees and related costs
incurred by Director arising out of or relating to any Indemnified Claim,
provided as a condition to any such advance the Company may require that
Director agree to repay the funds advanced to the extent it is determined by a
final, non-appealable judgment of a court of competent jurisdiction that
Director is not entitled to indemnification for such reasonable legal fees and
related costs.

 

(c)                                  Notwithstanding the foregoing, Director’s
attorneys’ hourly billing rates shall not be deemed unreasonable as long as such
rates are consistent with the hourly billing rates of the Company’s other
outside counsel.

 

(d)                                 The Company’s obligations under this section
shall be in addition to any other right, remedy or indemnification which
Director may have or be entitled to at common law or otherwise.  The provisions
of this Section 8 shall survive the termination of this Agreement for any
reason.

 

5

--------------------------------------------------------------------------------


 

8.                                       Other Provisions.

 

8.1                                 Notices.  Any notice or other communication
required or which may be given hereunder shall be in writing and shall be
delivered personally, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid or overnight mail and shall be
deemed given when so delivered personally, or sent by facsimile transmission or,
if mailed, four (4) days after the date of mailing or one (1) day after
overnight mail, as follows:

 

 

(a)

If the Company, to:

 

 

 

 

 

 

Rafaella Apparel Group, Inc.

 

 

1411 Broadway

 

 

New York, New York 10018

 

 

Attention:

Secretary

 

 

Telephone:

(212) 403-0300

 

 

Fax:

(212) 764-9275

 

 

 

 

 

 

With copies to:

 

 

 

 

 

 

Milbank, Tweed, Hadley & McCloy LLP

 

 

One Chase Manhattan Plaza

 

 

New York, NY 10005

 

 

Attention:

Roland Hlawaty

 

 

Telephone:

(212) 530-5735

 

 

Fax:

(212) 822-5735

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Cerberus Capital Management, L.P.

 

 

299 Park Avenue

 

 

 

New York, NY 10171

 

 

Attention:

George Kollitides

 

 

Fax:

(212) 284-7916

 

 

 

 

 

(b)

If Director, to Director’s home address reflected in the Company’s records,

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

Ken Gardner

 

 

Gardner Weiss and Rosenblum LLP

 

 

100 Park Avenue, 18th floor

 

 

New York, New York 10017

 

 

Telephone:

212-907-0600

 

 

Fax:

212-907-0610

 

6

--------------------------------------------------------------------------------


 

8.2                                 Section 409A.  It is intended that all
payments hereunder shall comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations and other guidance issued
thereunder (in aggregate, “Section 409A”) so as not to subject Director to
payment of interest or any additional tax under Section 409A.  In furtherance
thereof, the parties agree to the following:

 

(a)                                  If payment or provision of any amount or
benefit hereunder that is subject to Section 409A at the time specified herein
would subject such amount or benefit to any additional tax under Section 409A,
the payment or provision of such amount or benefit shall be postponed to the
earliest commencement date on which the payment or provision of such amount or
benefit could be made without incurring such additional tax.

 

(b)                                 In addition, to the extent that any
regulations or other guidance issued under Section 409A (after application of
the previous provisions of this Section 8.2 would result in Director’s being
subject to the payment of interest or any additional tax under Section 409A, the
parties agree, to the extent reasonably possible, to amend this Agreement in
order to avoid the imposition of any such interest or additional tax under
Section 409A, which amendment shall have the minimum economic effect necessary
and be reasonably determined in good faith by the Company and Director.

 

8.3                                 Entire Agreement.  This Agreement contains
the entire agreement between the Parties with respect to the subject matter
hereof and supersedes all prior agreements, written or oral, with respect
thereto.  To the extent that any provision of this Agreement conflicts with any
current or future policy or procedure of the Company, the provisions of this
Agreement shall prevail.

 

8.4                                 Waiver and Amendments.  This Agreement may
be amended, modified, superseded, canceled, renewed or extended, and the terms
and conditions hereof may be waived, only by a written instrument signed by the
Parties or, in the case of a waiver, by the party waiving compliance.  No delay
on the part of any Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any
right, power or privilege hereunder, nor any single or partial exercise of any
right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

 

8.5                                 Governing Law, Dispute Resolution and Venue.

 

(a)                                  This Agreement shall be governed and
construed in accordance with the laws of the State of New York applicable to
agreements made and not to be performed entirely within such state, without
regard to conflict of law principles.

 

(b)                                 The parties agree irrevocably to submit to
the exclusive jurisdiction of the federal courts or, if no federal jurisdiction
exists, the state courts, located in the City of New York, Borough of Manhattan,
for the purposes of any suit, action or other proceeding brought by any party
arising out of this Agreement and hereby waive, and agree not to assert by way
of motion, as a defense or otherwise, in any such suit, action,

 

7

--------------------------------------------------------------------------------


 

or proceeding, any claim that it is not personally subject to the jurisdiction
of the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts.  In addition, the parties agree to the waiver of a jury trial.

 

8.6                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but both of
which shall constitute one and the same instrument.

 

8.7                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning of terms contained herein.

 

8.8                                 Severability.  If any term or provision of
this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms and provisions of this Agreement shall remain in full
force and effect and shall in no way be affected or impaired or invalidated.

 

[Signatures on following page.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

 

DIRECTOR

 

 

 

 

/s/ John Kourakos

 

Name:

John Kourakos

 

 

 

 

 

 

 

RAFAELLA APPAREL GROUP, INC.

 

 

 

 

By:

 /s/ George Kollitides

 

Name:

George Kollitides

 

Title:

Authorized Person

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF SERVICES

 

The Services shall include, but shall not be limited to, the following:

 

1.                                       Strategic Planning.  Leading and
overseeing the development, implementation and assessment of the Company’s
strategic plan and annual budgets and forecasts.

 

2.                                       Management Development.  Participating
in annual and other periodic management assessments; providing executive
coaching to management; and promoting professional development of management.

 

3.                                       Business Reviews.  Overseeing the
preparation of annual, quarterly and monthly operational business reviews and
leading the presentation thereof to the Board of Directors.

 

4.                                       Meetings of the Board.  Chairing
meetings of the Board, of which the Company intends to have (A) one in-person
Board meeting per quarter, (b) one telephonic Board meeting per month in which
there is no in-person Board meeting, and (c) such additional number of Board
meetings as are otherwise required by the business and affairs of the Company.

 

5.                                       Promoting Business.  Using reasonable
efforts to promote the business of the Company.

 

6.                                       Act as a Fiduciary.  Representing the
stockholders and the interests of the Company as a fiduciary.

 

7.                                       Participation.  Participating as a full
voting member of the Company’s Board of Directors in setting overall objectives,
approving plans and programs of operation, formulating general policies,
offering advice and counsel, serving on Board Committees and reviewing
management performance.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AUTHORIZED ACTIVITIES

 

[None listed.]

 

11

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRANSACTION BONUS

 

Director shall receive a cash payment equal to one percent (1.0%) of the
Appreciated Value in connection with a Sale Transaction and one percent (1.0%)
of the Net Dividends paid other than in connection with a Sale Transaction (in
either case, a “Sale/Dividend Payment”), subject to vesting as described below.

 

DEFINITIONS

 

1.                                       SALE TRANSACTION

 

For purposes of this Agreement, “Sale Transaction” shall mean:

 

I)                 A CHANGE IN CONTROL (AS DEFINED BELOW); AND

 

II)              OTHER THAN IN CONNECTION WITH A “CHANGE IN CONTROL”, (A) ALL
TRANSACTIONS (DETERMINED CUMULATIVELY FROM THE EFFECTIVE DATE) BY THE COMMON OR
PREFERRED STOCKHOLDERS OF THE COMPANY ON THE EFFECTIVE DATE (THE “COMMON
STOCKHOLDERS”) OR ANY AFFILIATES OF SUCH COMMON STOCKHOLDERS RESULTING IN THE
SALE OF COMMON OR PREFERRED SECURITIES OF THE COMPANY TO ONE OR MORE THIRD
PARTIES (AS DEFINED IN THE DEFINITION OF “CHANGE IN CONTROL”) AND (B) THE SALE
BY THE COMPANY OF ITS COMMON SECURITIES PURSUANT TO AN INITIAL PUBLIC OFFERING.

 

For purposes of this section, “Change in Control” shall mean, in one or a series
of related transactions: (i) a transaction(s) resulting in the sale of all or
substantially all of the assets of the Company (other than in connection with
financing transactions, sale and leaseback transactions or other similar
transactions) to a person or entity who is not a Common Stockholder or an
affiliate of such Common Stockholder (such person or entity being a “Third
Party”); or (ii) a transaction(s) resulting in the sale by any persons or
entities who are stockholders of the Company immediately prior to the date of
such sale, or any of their affiliates, or a merger or other extraordinary
corporate transaction or business combination involving the Company, resulting
in more than fifty percent (50%) of the voting stock of the Company being held
by a Third Party.

 

2.                                       APPRECIATED VALUE

 

For purposes of this Agreement, “Appreciated Value” shall mean:

 

I)                 THE “NET VALUE” OF ALL CASH, SECURITIES AND OTHER
CONSIDERATION IN ANY FORM PAID BY A THIRD PARTY TO THE COMPANY AND/OR THE COMMON
STOCKHOLDERS IN CONNECTION WITH SALE TRANSACTIONS (INCLUDING THE AGGREGATE
AMOUNT OF ANY DIVIDENDS IN CONNECTION WITH OR IN CONTEMPLATION OF A SALE
TRANSACTION) AND TAKING INTO ACCOUNT THE NET DIVIDENDS CALCULATED IN CONNECTION
WITH ANY DIVIDENDS PAID AFTER THE EFFECTIVE DATE TO THE COMMON STOCKHOLDERS OR
ANY AFFILIATES OF SUCH COMMON STOCKHOLDERS; MINUS

 

12

--------------------------------------------------------------------------------


 

II)              IN THE CASE OF A SALE TRANSACTION IN WHICH THE COMPANY RECEIVES
CONSIDERATION FROM THE THIRD PARTY, THE SUM OF (X) THE AMOUNT OF ANY DEBT OR
PREFERRED STOCK (BASED UPON ITS AGGREGATE LIQUIDATION PREFERENCE PLUS ANY
ACCRUED AND UNPAID DIVIDENDS OR OTHER PREFERRED RETURN) ASSUMED, ACQUIRED,
REDEEMED OR REPAID (DIRECTLY OR INDIRECTLY) IN CONNECTION WITH THE SALE
TRANSACTION, OR WHICH REMAINS ON THE COMPANY’S FINANCIAL STATEMENTS AT THE TIME
OF THE SALE TRANSACTION AND (Y) $53,333,333 (THE “FLOOR AMOUNT”); OR

 

III)           IN THE CASE OF A SALE TRANSACTION IN WHICH THE COMMON
STOCKHOLDERS RECEIVE CONSIDERATION FROM THE THIRD PARTY, THE SUM OF (X) THE
AMOUNT OF ANY PREFERRED STOCK OF THE CLASS OR SERIES ISSUED AND OUTSTANDING ON
THE EFFECTIVE DATE (BASED UPON ITS AGGREGATE LIQUIDATION PREFERENCE PLUS ANY
ACCRUED AND UNPAID DIVIDENDS OR OTHER PREFERRED RETURN) THAT IS ISSUED AND
OUTSTANDING AS OF THE TIME OF SUCH SALE TRANSACTION AND (Y) THE FLOOR AMOUNT
MINUS (A) THE NUMBER OF SHARES OF SUCH PREFERRED STOCK ISSUED AND OUTSTANDING AS
OF THE TIME OF SUCH SALE TRANSACTION MULTIPLIED BY (B) THE ORIGINAL ISSUE PRICE
THEREOF.

 

Amounts paid into escrow and contingent payments in connection with any Sale
Transaction, if paid within five (5) years of the consummation of any Sale
Transaction, will be included as part of the Appreciated Value if and when paid
to the Common Stockholders.  If the Appreciated Value is a negative number, no
Sale/Dividend Payment shall be due.

 

For the avoidance of doubt, the deduction with respect to the Floor Amount shall
be applied only once with respect to the determination of the Appreciated Value
and Net Dividends and there shall be no duplication with respect to any
preferred stock or debt.

 

3.                                       NET DIVIDENDS

 

For purposes of this Agreement, “Net Dividends” shall mean:

 

I)                 THE AGGREGATE VALUE OF ALL CASH, SECURITIES AND OTHER
CONSIDERATION PAID AFTER THE EFFECTIVE DATE BY THE COMPANY TO THE COMMON
STOCKHOLDERS OR ANY AFFILIATES OF SUCH COMMON STOCKHOLDERS (OTHER THAN IN
CONNECTION WITH A SALE TRANSACTION) IN THE FORM OF DIVIDENDS, OTHER
DISTRIBUTIONS OR AS A REPURCHASE OF ANY COMMON SECURITIES OF THE COMPANY
(COLLECTIVELY, “DIVIDENDS”) AND TAKING INTO ACCOUNT THE “APPRECIATED VALUE”
CALCULATED IN CONNECTION WITH PRIOR SALE TRANSACTIONS; MINUS

 

II)              THE SUM OF (X) THE AMOUNT OF ANY PREFERRED STOCK OF THE CLASS
OR SERIES ISSUED AND OUTSTANDING ON THE EFFECTIVE DATE (BASED UPON ITS AGGREGATE
LIQUIDATION PREFERENCE PLUS ANY ACCRUED AND UNPAID DIVIDENDS OR OTHER PREFERRED
RETURN) THAT IS ISSUED AND OUTSTANDING AS OF THE TIME OF SUCH DIVIDEND AND
(Y) THE FLOOR AMOUNT MINUS (A) THE NUMBER OF SHARES OF SUCH PREFERRED STOCK
ISSUED AND OUTSTANDING AS OF THE TIME OF SUCH DIVIDEND MULTIPLIED BY (B) THE
ORIGINAL ISSUE PRICE THEREOF.

 

If Net Dividends is a negative number, no Sale/Dividend Payment shall be due.

 

13

--------------------------------------------------------------------------------


 

Calculations of Appreciated Value or Net Dividends shall be made in connection
with any Sale Transaction or Dividend payment and shall be calculated, without
duplication, on a cumulative basis taking into account all Dividends and Sale
Transactions from the Effective Date.

 

For the avoidance of doubt, the deduction with respect to the Floor Amount shall
be applied only once with respect to the determination of the Appreciated Value
and Net Dividends and there shall be no duplication with respect to any
preferred stock or debt.

 

VESTING AND PAYMENT OF TRANSACTION BONUS

 

1.                                       FULL VESTING

 

Notwithstanding any provision contained herein to the contrary, in the event a
Change in Control is consummated prior to full vesting of the Sale/Dividend
Payment and provided Director’s status as Chairman of the Board has not
terminated as of the date of such Change in Control, Director shall be one
hundred percent (100%) vested in the entire Sale/Dividend Payment, which shall
be payable in a lump sum within thirty (30) days of such Change in Control.

 

2.                                       VESTING SCHEDULE

 

Provided that Director remains Chairman of the Board on each applicable
anniversary as described below, Director shall vest in a percentage of the
Sale/Dividend Payment as indicated below:

 

Vesting Date: On the following anniversaries of the Effective Date:

 

The following percent of the Sale/Dividend Payment shall vest:

3 month

 

4%

6 month

 

4%

9 month

 

4%

12 month

 

4%

15 month

 

5%

18 month

 

5%

21 month

 

5%

24 month

 

5%

27 month

 

6%

30 month

 

6%

33 month

 

6%

36 month

 

6%

39 month

 

10%

 

14

--------------------------------------------------------------------------------


 

42 month

 

10%

45 month

 

10%

48 month

 

10%

 

3.                                       TERMINATIONS AND FORFEITURES

 

If Director’s position as Chairman of the Board terminates for any reason prior
to the consummation of a Change in Control, any then-unvested portion of the
Sale/Dividend Payment shall immediately be cancelled, and Director (and
Director’s estate, designated beneficiary or other legal representative, as
applicable) shall forfeit any rights or interests in and with respect to any
such unvested portion of the Sale/Dividend Payment; provided, however, that the
foregoing cancellation and forfeiture shall not apply if Director’s position as
Chairman of the Board terminated within three (3) months prior to a Change in
Control, under circumstances reasonably indicating that such termination was in
anticipation of the Change of Control.

 

In the event any Sale Transaction is consummated, or any Net Dividend is paid,
on or prior to the first (1st) anniversary of the termination of Director’s
position as Chairman of the Board, Director shall be entitled to the portion of
the Sale/Dividend Payment that had vested on or prior to the effective date of
termination.  Such amount shall be payable to Director in a lump sum within
sixty (60) days of the date of such Sale Transaction or Net Dividend payment.

 

In the event any Sale Transaction is consummated, or any Net Dividend is paid,
after such first (1st) anniversary, any rights or interests in the entire
Sale/Dividend Payment (whether vested or unvested) shall be cancelled and
Director (and Director’s estate, designated beneficiary or other legal
representative, as applicable) shall forfeit any rights or interests in and with
respect to the entire Sale/Dividend Payment.

 

Notwithstanding anything herein to the contrary, the Board may, in its sole
discretion, accelerate the vesting of any portion of the unvested portion of a
Sale/Dividend Payment at any time.

 

15

--------------------------------------------------------------------------------